Name: Commission Regulation (EC) No 1345/2002 of 24 July 2002 amending, for the second time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  Africa
 Date Published: nan

 Avis juridique important|32002R1345Commission Regulation (EC) No 1345/2002 of 24 July 2002 amending, for the second time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe Official Journal L 196 , 25/07/2002 P. 0028 - 0030Commission Regulation (EC) No 1345/2002of 24 July 2002amending, for the second time, Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of ZimbabweTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 310/2002 of 18 February 2002 concerning certain restrictive measures in respect of Zimbabwe(1), as last amended by Commission Regulation (EC) No 1224/2002 of 8 July 2002(2), and in particular Article 8 thereof,Whereas:(1) Article 8 of Regulation (EC) No 310/2002 empowers the Commission to amend Annex I to that Regulation on the basis of decisions in respect of the Annex of Common Position 2002/145/CFSP(3).(2) Annex I to Regulation (EC) No 310/2002 lists the persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation.(3) On 22 July 2002, the Council has decided to amend the Annex of Common Position 2002/145/CFSP and, therefore, Annex I should be amended accordingly.(4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I of Regulation (EC) No 310/2002 shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 50, 21.2.2002, p. 4.(2) OJ L 179, 9.7.2002, p. 10.(3) OJ L 50, 21.2.2002, p. 1.ANNEXList of persons, entities and bodies referred to in Article 2 of Regulation (EC) No 310/2002>TABLE>